Appeal from an order of the Supreme Court denying plaintiff’s motion for summary judgment. The action is brought under article 15 of the Real Property Law for the determination of a claim to real property and seeks an adjudication of title and that plaintiff be awarded possession of the real property described in the complaint. The motion was made on January 5, 1959 pursuant to rule 113 of the Rules of Civil Practice. There was no provision in rule 113 as it existed at the time this motion was made for summary judgment in an action of this nature. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.